August 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       CHRISTINE E. REULE, Appellant

NO. 14-11-01002-CV                          V.

                        RLZ INVESTMENTS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, RLZ
Investments, signed, November 14, 2011, was heard on the transcript of the record.
We VACATE the trial court’s judgment and DISMISS the case.

      We order appellee, RLZ Investments, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.